Case
   Case
     9:19-mj-08290-DLB
        5:18-mj-00085-DUTY
                        Document
                            Document
                                 1 Entered
                                     1 Filed
                                           on03/12/18
                                              FLSD Docket
                                                      Page07/26/2019
                                                           1 of 18 Page
                                                                     Page
                                                                        ID 1#:1
                                                                              of 18
Case
   Case
     9:19-mj-08290-DLB
        5:18-mj-00085-DUTY
                        Document
                            Document
                                 1 Entered
                                     1 Filed
                                           on03/12/18
                                              FLSD Docket
                                                      Page07/26/2019
                                                           2 of 18 Page
                                                                     Page
                                                                        ID 2#:2
                                                                              of 18
Case
   Case
     9:19-mj-08290-DLB
        5:18-mj-00085-DUTY
                        Document
                            Document
                                 1 Entered
                                     1 Filed
                                           on03/12/18
                                              FLSD Docket
                                                      Page07/26/2019
                                                           3 of 18 Page
                                                                     Page
                                                                        ID 3#:3
                                                                              of 18
Case
   Case
     9:19-mj-08290-DLB
        5:18-mj-00085-DUTY
                        Document
                            Document
                                 1 Entered
                                     1 Filed
                                           on03/12/18
                                              FLSD Docket
                                                      Page07/26/2019
                                                           4 of 18 Page
                                                                     Page
                                                                        ID 4#:4
                                                                              of 18
Case
   Case
     9:19-mj-08290-DLB
        5:18-mj-00085-DUTY
                        Document
                            Document
                                 1 Entered
                                     1 Filed
                                           on03/12/18
                                              FLSD Docket
                                                      Page07/26/2019
                                                           5 of 18 Page
                                                                     Page
                                                                        ID 5#:5
                                                                              of 18
Case
   Case
     9:19-mj-08290-DLB
        5:18-mj-00085-DUTY
                        Document
                            Document
                                 1 Entered
                                     1 Filed
                                           on03/12/18
                                              FLSD Docket
                                                      Page07/26/2019
                                                           6 of 18 Page
                                                                     Page
                                                                        ID 6#:6
                                                                              of 18
Case
   Case
     9:19-mj-08290-DLB
        5:18-mj-00085-DUTY
                        Document
                            Document
                                 1 Entered
                                     1 Filed
                                           on03/12/18
                                              FLSD Docket
                                                      Page07/26/2019
                                                           7 of 18 Page
                                                                     Page
                                                                        ID 7#:7
                                                                              of 18
Case
   Case
     9:19-mj-08290-DLB
        5:18-mj-00085-DUTY
                        Document
                            Document
                                 1 Entered
                                     1 Filed
                                           on03/12/18
                                              FLSD Docket
                                                      Page07/26/2019
                                                           8 of 18 Page
                                                                     Page
                                                                        ID 8#:8
                                                                              of 18
Case
   Case
     9:19-mj-08290-DLB
        5:18-mj-00085-DUTY
                        Document
                            Document
                                 1 Entered
                                     1 Filed
                                           on03/12/18
                                              FLSD Docket
                                                      Page07/26/2019
                                                           9 of 18 Page
                                                                     Page
                                                                        ID 9#:9
                                                                              of 18
Case
  Case
     9:19-mj-08290-DLB
        5:18-mj-00085-DUTY
                        Document
                            Document
                                 1 Entered
                                     1 Filedon03/12/18
                                               FLSD Docket
                                                       Page07/26/2019
                                                            10 of 18 Page
                                                                      PageID10
                                                                             #:10
                                                                               of 18
Case
  Case
     9:19-mj-08290-DLB
        5:18-mj-00085-DUTY
                        Document
                            Document
                                 1 Entered
                                     1 Filedon03/12/18
                                               FLSD Docket
                                                       Page07/26/2019
                                                            11 of 18 Page
                                                                      PageID11
                                                                             #:11
                                                                               of 18
Case
  Case
     9:19-mj-08290-DLB
        5:18-mj-00085-DUTY
                        Document
                            Document
                                 1 Entered
                                     1 Filedon03/12/18
                                               FLSD Docket
                                                       Page07/26/2019
                                                            12 of 18 Page
                                                                      PageID12
                                                                             #:12
                                                                               of 18
Case
  Case
     9:19-mj-08290-DLB
        5:18-mj-00085-DUTY
                        Document
                            Document
                                 1 Entered
                                     1 Filedon03/12/18
                                               FLSD Docket
                                                       Page07/26/2019
                                                            13 of 18 Page
                                                                      PageID13
                                                                             #:13
                                                                               of 18
Case
  Case
     9:19-mj-08290-DLB
        5:18-mj-00085-DUTY
                        Document
                            Document
                                 1 Entered
                                     1 Filedon03/12/18
                                               FLSD Docket
                                                       Page07/26/2019
                                                            14 of 18 Page
                                                                      PageID14
                                                                             #:14
                                                                               of 18
Case
  Case
     9:19-mj-08290-DLB
        5:18-mj-00085-DUTY
                        Document
                            Document
                                 1 Entered
                                     1 Filedon03/12/18
                                               FLSD Docket
                                                       Page07/26/2019
                                                            15 of 18 Page
                                                                      PageID15
                                                                             #:15
                                                                               of 18
Case
  Case
     9:19-mj-08290-DLB
        5:18-mj-00085-DUTY
                        Document
                            Document
                                 1 Entered
                                     1 Filedon03/12/18
                                               FLSD Docket
                                                       Page07/26/2019
                                                            16 of 18 Page
                                                                      PageID16
                                                                             #:16
                                                                               of 18
Case
  Case
     9:19-mj-08290-DLB
        5:18-mj-00085-DUTY
                        Document
                            Document
                                 1 Entered
                                     1 Filedon03/12/18
                                               FLSD Docket
                                                       Page07/26/2019
                                                            17 of 18 Page
                                                                      PageID17
                                                                             #:17
                                                                               of 18
Case
  Case
     9:19-mj-08290-DLB
        5:18-mj-00085-DUTY
                        Document
                            Document
                                 1 Entered
                                     1 Filedon03/12/18
                                               FLSD Docket
                                                       Page07/26/2019
                                                            18 of 18 Page
                                                                      PageID18
                                                                             #:18
                                                                               of 18
